     Case 1:18-cr-00242-DAD-SKO Document 41 Filed 11/23/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5    Fax: (559) 487-5950
6    Attorneys for Defendant
     GORDON MEIER
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00242-DAD-SKO
12                    Plaintiff,                    STIPULATION AND ORDER CONTINUING
                                                    SURRENDER DATE
13           v.
                                                     Judge: Hon. Dale A. Drozd
14    GORDON MEIER,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Henry Carbajal, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for defendant Gordon Meier, that the self-surrender
20   date for Gordon Meier be continued from December 4, 2020, to February 12, 2021, at or before
21   2:00 p.m. at U.S.P. Lompoc.
22          Such a continuance is being sought as a result of defense concerns relating to the current
23   state of coronavirus infection rates both in California and nationally and Mr. Meier’s age (67)
24   and health risk factors that, according to the Centers for Disease Control and Protection (CDC),
25   put him at an increased risk for severe illness and complications relating to the coronavirus if
26   contracted. Moreover, it is the defense’s belief that given recent promising news regarding the
27   development of a safe and effective vaccine for the coronavirus, a continuance of Mr. Meier’s
28   self-surrender date is prudent in this case. Additionally, Mr. Meier has several medical
     Case 1:18-cr-00242-DAD-SKO Document 41 Filed 11/23/20 Page 2 of 2


1    appointments scheduled in December 2020 (further bloodwork and consult regarding one of his
2    kidneys) and in January 2021 (eye injections relating to macular degeneration in his right eye)
3    that require attention prior to his self-surrender into custody.
4            Mr. Meier has been released in this matter since December 14, 2018, with no new arrests
5    and no known violation conduct during this time. In light of the above, the government does not
6    oppose the defense request for a continuance of the self-surrender date in this case.
7
8                                                   Respectfully submitted,
9                                                   McGREGOR W. SCOTT
                                                    United States Attorney
10
11   Date: November 20, 2020                        /s/ Henry Carbajal
                                                    HENRY CARBAJAL
12                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
13
14                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
15
16   Date: November 20, 2020                        /s/ Reed Grantham
                                                    REED GRANTHAM
17                                                  Assistant Federal Defender
                                                    Attorney for Defendant
18                                                  GORDON MEIER
19
20
21                                                ORDER
22           IT IS HEREBY ORDERED that the self-surrender date for Gordon Meier be continued
23   from December 4, 2020, to February 12, 2021, at or before 2:00 p.m. at U.S.P. Lompoc.
24
     IT IS SO ORDERED.
25
26      Dated:      November 22, 2020
                                                           UNITED STATES DISTRICT JUDGE
27
28

      Meier – Stipulation and Order                    2
